DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

This communication is in response to applicant’s response to a Non-Final Office Action submitted on November 06, 2020.

Reason for Allowance

Claims 1-10 are allowable.
The following is an examiner’s statement of reasons for allowance:

As to claims 1-10 are allowed for the same reason/s as Applicant’s Amendments and Arguments submitted on November 06, 2020 incorporating allowable subject matter that was indicated allowable in the Non-Final Office Action mailed on August 06, 2020.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.

U.S. Publication No. 2017/0222612 A1 of Zollner, discloses a system for the synthesis of external sound of a vehicle, the system comprising a hazard analysis unit configured to detect a collision hazard between the vehicle and at least one further road user, in particular an outside traffic participant; at least one electroacoustic transducer; and a sound processing unit configured to generate an audio signal representing an, in particular vehicle dependent, synthetic noise signal and to control the at least one electroacoustic transducer to output a synthetic external sound based on the audio signal, wherein the sound processing unit is configured to modify the audio signal to enhance the perceptibility of the synthetic external sound by the further road user upon detection of the collision hazard. 

U.S. Publication No. 2017/0358203 A1 of MacNeille et al, discloses a system and methods are disclosed for a pedestrian warning system. An example disclosed method to simulate noise for an electric or noise-dampened vehicle to warning pedestrians includes producing a first sound at a first frequency range from a first sound generator located at a front of the vehicle. The method also includes producing a second sound at a second frequency range from a second sound generator located 

U.S. Publication No. 2018/0173971 A1 of Jia et al, discloses methods, systems, and apparatus, including computer programs encoded on computer storage media, for generating object detection predictions from a neural network. In some implementations, an input characterizing a first region of an environment is obtained. The input includes a projected laser image generated from a three-dimensional laser sensor reading of the first region, a camera image patch generated from a camera image of the first region, and a feature vector of features characterizing the first region. The input is processed using a high precision object detection neural network to generate a respective object score for each object category in a first set of one or more object categories. Each object score represents a respective likelihood that an object belonging to the object category is located in the first region of the environment.

U.S. Publication No. 2018/0068190 A1 of Son, discloses a method for assisting a driver of an automobile is known from publication EP 2400473 A1. At least one visual feature of an object is detected. The object is assigned to one of at least two object categories according to a first predetermined assessment on the basis of the at least one visual feature, wherein an assistance of the driver is classified as necessary for a first of the at least two object categories and an assistance of the driver is classified as unnecessary for a second of the at least two object categories.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562.  The examiner can normally be reached on Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SISAY YACOB/						February 13, 2021           Primary Examiner, Art Unit 2685